DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/12/2021 has been entered.

Status of Claims
Claim(s) 1, 26 and 29 is/are currently amended. Claim(s) 1-10, 14, 16-17, 19, 21-22 and 27-28 has/have been canceled. Claim(s) 11-13, 15, 18, 20, 23-26 and 29 is/are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 11-13, 15, 18, 20, 23-26 and 29 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, claim 26, claim 29 and claims dependent thereon, the limitations "the elongated body consists of a single proximal portion at a single proximal end and a single distal portion at a single opposing distal end, wherein the proximal portion and the distal portion are interconnected by a single longitudinal axis" and "the elongated body consists of a paper, a filter paper or a combination thereof" are indefinite. As each limitation uses a closed-ended transitional phrase ("consisting of"), each limitation adding additional components to the elongated body is unclear; alternatively, it is unclear if the "the elongated body consists of a paper, a filter paper or a combination thereof" limitation is intended to further limit the material of the proximal and distal ends or portions. For the purpose of this Office action, the above-noted limitations will be further discussed with the understanding that the proximal and distal portions/ends consist of paper, filter paper or a combination thereof. 
Additionally, the limitation "wherein the proximal portion and the distal portion are interconnected by a single longitudinal axis" is unclear. Conventionally, the term "axis" refers to an imaginary straight line with respect to which a body or figure is symmetrical or about which a body or a geometric figure rotates or may be supposed to rotate. It is unclear in what manner such an axis "interconnects" the two portions, for instance, it is unclear if Applicant intends the "axis" to be an actual structure that provides a physical connection between the two portions/ends, or merely an imaginary line that can be drawn through the two portions/ends, as is consistent with its typical definition. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11-13, 15, 18, 20, 23-26 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0079629 A1 (Guo) in view of "Methodologies to Diagnose and Monitor Dry Eye Disease" (previously cited, DEWS) and "Electrophoresis of Tear Proteins as a New Diagnostic Tool […]" (previously cited, Chiva).
Regarding claims 11-13, 15, 18 and 26, Guo teaches and/or suggests a diagnostic device consisting of: 
an elongated body consisting of a paper, a filter paper or a combination thereof, wherein the elongated body consists of a single proximal portion at a single proximal end (Figs. 1-2, one of first end 180 and second end 190) and a single distal portion at a single opposing distal end (Figs. 1-2, the other of first end 180 and second end 190), wherein the proximal portion and the distal portion are interconnected by a single longitudinal axis (Figs. 1-2, body defined by bibulous material 110 and filter member 120; ¶ [0021], ¶ [0024] where the material 110 and member 120 may be filter paper); 
at least one dry chemical pad (Figs. 1-2, reagent pads 103a-c); and 
at least one channel configured to allow a fluid sample to flow therethrough to the at least one dry chemical pad (Fig. 2; ¶ [0021] channel/pore(s) of the material 110 through which the fluid sample is wicked from one end of the strip to the other), 
wherein the at least one dry chemical pad comprises a first, a second, and a third discrete dry chemical pad, wherein the first, second and third dry chemical pads are not in contact with one another (e.g., Figs. 1-2), 
wherein the first dry chemical pad comprises a reagent that produces a chemical reaction with a first predetermined analyte, such as a protein, present in the fluid sample, wherein the chemical reaction produces a first visible color that is indicative of a first concentration of the first predetermined analyte in the fluid sample (e.g., Figs. 1-2, 130a; ¶ [0012] where the analytes measured may comprise protein; ¶ [0025] where the reagent pad contains reagent necessary to assay for and provide a detectable signal that correlates with a property of the sample; ¶ [0033] 
wherein the second dry chemical pad comprises a reagent that produces a chemical reaction with a second predetermined analyte, such as a protein, present in the fluid sample, wherein the chemical reaction produces a second visible color that is indicative of a second concentration of the second predetermined analyte in the fluid sample (e.g., Figs. 1-2, 130b; ¶ [0012] where the analyte measured may comprise protein; ¶ [0025] where the reagent pad contains reagent necessary to assay for and provide a detectable signal that correlates with a property of the sample; ¶ [0033] where the detectable signal may be a change in the color of the reagent pad that can provide a quantitative value that correlates with an assay result), and
wherein the third dry chemical pad comprises a reagent that produces a chemical reaction with a third predetermined analyte, such as a protein, present in the fluid sample, wherein the chemical reaction produces a third visible color that is indicative of a third concentration of the third predetermined protein in the fluid sample (e.g., Figs. 1-2, 130c; ¶ [0012] where the analyte measured may comprise protein; ¶ [0025] where the reagent pad contains reagent necessary to assay for and provide a detectable signal that correlates with a property of the sample; ¶ [0033] where the detectable signal may be a change in the color of the reagent pad that can provide a quantitative value that correlates with an assay result). 
Guo does not teach the fluid is a tear sample, or the first pre-determined analyte is a protein, or more particularly albumin; the second predetermined analyte is a protein, or more particularly an enzyme; the third predetermined analyte is a protein; or the first, second, third colors are indicative of dry eye syndrome. However, Guo teaches the fluid sample may comprise a body fluid etc.). 
Additionally, parameters/biomarkers have been identified that play important roles in tear function, lubrication of the ocular surface and/or assessment thereof, including concentration of analytes including proteins, enzymes, mucins, lipids, immunoglobulins, lactoferrin, lysozyme, plasmin, etc., as acknowledged by Applicant (¶ [0005] of the application as published) and as disclosed by DEWS (pg. 125, Appendix 2, Tear Composition). Additionally, DEWS discloses and/or suggests better dry eye assessment performance can be achieved when tests are used in combination (pg. 122, Diagnosis of Dry Eye Disease). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the diagnostic device of Guo with the fluid sample comprising a tear sample, the first predetermined analyte comprising a protein present in said tear sample, the second predetermined analyte comprising an enzyme present in said tear sample, such as lysozyme, and the third predetermined analyte comprising a protein present in said tear sample, such as lactoferrin, mucin, or an immunoglobulin as taught and/or suggested by the Applicant admitted prior art (e.g., ¶ [0005] of US 2014/0357971) and/or DEWS, such that the first, second, third colors are indicative of dry eye syndrome, in order to simultaneously and/or with a single tear sample assess a plurality of analytes associated with dry eye syndrome for a better dry eye assessment (DEWS, pg. 122, Diagnosis of Dry Eye Disease).
Guo as modified does not expressly teach the first analyte/protein is albumin. However, Applicant acknowledges albumin as an identified parameter that plays an important role in the tear homeostasis and lubrication of the ocular surface (¶ [0005]). Additionally, Chiva discloses and/or 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Guo with the first predetermined protein being albumin as taught and/or suggested by the Applicant admitted prior art and/or Chiva in order to assess an alternate or additional biomarker associated with dry eye syndrome for a better dry eye assessment (DEWS, pg. 122, Diagnosis of Dry Eye Disease) without requiring an additional test device or tear sample.
Regarding claim 20, Guo as modified teaches/suggests the elongated body is a filter paper (¶ [0021], ¶ [0024] where the material 110 and member 120 may be filter paper).
Regarding claims 23-25, Guo as modified with respect to claim 11 above, teaches/suggests a method for determining a concentration of multiple analytes in tear fluid comprising:
providing the diagnostic device of claim 11 (see discussion of claim 11 above);
wetting the first dry chemical pad with the tear sample so as to create a first moistened chemical pad; wetting the second dry chemical pad with the tear sample so as to create a second moistened chemical pad; wetting the third dry chemical pad with the tear sample so as to create a third moistened chemical pad (¶ [0031] where a portion of the sample reaches each reagent pad); and
determining color change of the first, second and third chemical pads, wherein the first, second and third colors are indicative of dry eye syndrome by comparing the first, second and third visible colors from the moistened chemical pads with standard color charts to determine the first concentration of the first predetermined protein, the second concentration of the second predetermined protein and the third concentration of the third predetermined protein in the tear etc.). 
Regarding claim 29, Guo teaches and/or suggests a diagnostic device consisting of: 
a plastic support (support 160; ¶ [0030] where support 160 may be made of any convenient material, such as, for example, plastic); 
an elongated body consisting of a paper, a filter paper or a combination thereof, wherein the elongated body consists of a single proximal portion at a single proximal end (Figs. 1-2, one of first end 180 and second end 190) and a single distal portion at a single opposing distal end (Figs. 1-2, the other of first end 180 and second end 190), wherein the proximal portion and the distal portion are interconnected by a single longitudinal axis (Figs. 1-2, body defined by bibulous material 110 and filter member 120; ¶ [0021], ¶ [0024] where the material 110 and member 120 may be filter paper); 
at least one dry chemical pad (Figs. 1-2, reagent pads 103a-c); and 
at least one channel configured to allow a fluid sample to flow therethrough to the at least one dry chemical pad (Fig. 2; ¶ [0021] channel/pore(s) of the material 110 through which the fluid sample is wicked from one end of the strip to the other), 
wherein the at least one dry chemical pad comprises a first, a second, and a third discrete dry chemical pad, wherein the first, second and third dry chemical pads are not in contact with one another (e.g., Figs. 1-2), 
wherein the first dry chemical pad comprises a reagent that produces a chemical reaction with a first predetermined analyte, such as a protein, present in the fluid sample, wherein the chemical reaction produces a first visible color that is indicative of a first concentration of the first predetermined analyte in the fluid sample (e.g., Figs. 1-2, 130a; ¶ [0012] where the analytes 
wherein the second dry chemical pad comprises a reagent that produces a chemical reaction with a second predetermined analyte, such as a protein, present in the fluid sample, wherein the chemical reaction produces a second visible color that is indicative of a second concentration of the second predetermined analyte in the fluid sample (e.g., Figs. 1-2, 130b; ¶ [0012] where the analyte measured may comprise protein; ¶ [0025] where the reagent pad contains reagent necessary to assay for and provide a detectable signal that correlates with a property of the sample; ¶ [0033] where the detectable signal may be a change in the color of the reagent pad that can provide a quantitative value that correlates with an assay result), and
wherein the third dry chemical pad comprises a reagent that produces a chemical reaction with a third predetermined analyte, such as a protein, present in the fluid sample, wherein the chemical reaction produces a third visible color that is indicative of a third concentration of the third predetermined protein in the fluid sample (e.g., Figs. 1-2, 130c; ¶ [0012] where the analyte measured may comprise protein; ¶ [0025] where the reagent pad contains reagent necessary to assay for and provide a detectable signal that correlates with a property of the sample; ¶ [0033] where the detectable signal may be a change in the color of the reagent pad that can provide a quantitative value that correlates with an assay result). 
Guo does not teach the fluid is a tear sample, or the first pre-determined analyte is a protein, or more particularly albumin; the second predetermined analyte is a protein, or more particularly an enzyme; the third predetermined analyte is a protein; or the first, second, third colors are etc.). 
Additionally, parameters/biomarkers have been identified that play important roles in tear function, lubrication of the ocular surface and/or assessment thereof, including concentration of analytes including proteins, enzymes, mucins, lipids, immunoglobulins, lactoferrin, lysozyme, plasmin, etc., as acknowledged by Applicant (¶ [0005] of the application as published) and as disclosed by DEWS (pg. 125, Appendix 2, Tear Composition). Additionally, DEWS discloses and/or suggests better dry eye assessment performance can be achieved when tests are used in combination (pg. 122, Diagnosis of Dry Eye Disease). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the diagnostic device of Guo with the fluid sample comprising a tear sample, the first predetermined analyte comprising a protein present in said tear sample, the second predetermined analyte comprising an enzyme present in said tear sample, such as lysozyme, and the third predetermined analyte comprising a protein present in said tear sample, such as lactoferrin, mucin, or an immunoglobulin as taught and/or suggested by the Applicant admitted prior art (e.g., ¶ [0005] of US 2014/0357971) and/or DEWS, such that the first, second, third colors are indicative of dry eye syndrome, in order to simultaneously and/or with a single tear sample assess a plurality of analytes associated with dry eye syndrome for a better dry eye assessment (DEWS, pg. 122, Diagnosis of Dry Eye Disease).
Guo as modified does not expressly teach the first analyte/protein is albumin. However, Applicant acknowledges albumin as an identified parameter that plays an important role in the tear homeostasis and lubrication of the ocular surface (¶ [0005]). Additionally, Chiva discloses and/or 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Guo with the first predetermined protein being albumin as taught and/or suggested by the Applicant admitted prior art and/or Chiva in order to assess an alternate or additional biomarker associated with dry eye syndrome for a better dry eye assessment (DEWS, pg. 122, Diagnosis of Dry Eye Disease) without requiring an additional test device or tear sample.

Response to Arguments
Applicant's arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791